Case: 2:20-cv-02691-ALM-EPD Doc #: 24 Filed: 04/07/21 Page: 1 of 1 PAGEID #: 1916



                              IN THE UNITED STATES DISTRICT COURT
                               FOR THE SOUTHERN DISTRICT OF OHIO
                                        EASTERN DIVISION

HERBERT G. NEWTON,                                   :
                                                     :         Case No. 2:20-cv-02691
                Plaintiff,                           :
                                                     :         Chief Judge Algenon L. Marbley
        v.                                           :
                                                     :         Magistrate Judge Deavers
ANDREW SAUL,                                         :
Commissioner of Social Security,                     :
                                                     :
             Defendant.                              :


                                                     ORDER

        This matter comes before the Court on the Joint Motion to Remand this case to the

Commissioner of Social Security. (ECF No. 23). The parties jointly stipulate that this matter should

be remanded to the Commissioner of Social Security for further proceedings, pursuant to Sentence

Four of Section 205 of the Social Security Act, 42 U.S.C. § 405(g), and to enter judgment pursuant

to Rule 58 of the Federal Rules of Civil Procedure.1 Upon remand, the Appeals Council will vacate

all findings in the Administrative Law Judge’s decision. The Commissioner will conduct further

proceedings and develop the administrative record as necessary to determine whether Plaintiff is

under a disability as defined by the Social Security Act, including offering Plaintiff a new hearing.

Thus, this Court GRANTS the Motion to Remand, and the Clerk is ORDERED to enter judgment

pursuant to Fed. R. Civ. P. 58. (Id.).

        IT IS SO ORDERED.

                                                     ALGENON L. MARBLEY
                                                     CHIEF UNITED STATES DISTRICT JUDGE
DATED: April 7, 2021


1
 Pursuant to Shalala v. Schaefer, 509 U.S. 292, 302-03 (1993), a Sentence Four remand is a final judgment, and the
court should direct the clerk to enter judgment on a separate document, pursuant to Fed. R. Civ. P. 58, remanding the
case to the Social Security Administration.


                                                         1
